Citation Nr: 1528014	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  14-13 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease. 

2.  Entitlement to service connection for aortic aneurysm.

3.  Entitlement to service connection for an enlarged prostate.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1951 to January 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision, by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran requested a Board videoconference hearing before a Veterans Law Judge in his April 2014 substantive appeal.  However, in June 2015 correspondence, the Veteran canceled his hearing request.  Therefore, the Veteran's Board hearing request is withdrawn.  See 38 C.F.R. § 20.704(e) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In a June 2015 written communication, the Veteran withdrew his appeal concerning entitlement to service connection for chronic obstructive pulmonary disease, aortic aneurysm, and an enlarged prostate.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issue of entitlement to service connection for chronic obstructive pulmonary disease, aortic aneurysm, and an enlarged prostate have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202 , 20.204(b) (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(c) (2014). 

In a June 2015 written communication, the Veteran, stated that he wished to withdraw his pending appeal of entitlement service connection for chronic obstructive pulmonary disease, aortic aneurysm, and an enlarged prostate.  The Veteran's written statement indicating his intention to withdraw the appeal satisfies the requirements for the withdrawal of a substantive appeal.  See 38 C.F.R. § 20.204 (2014).  As the Veteran has withdrawn his appeal as to these issues, there remain no allegations of errors of fact or law for appellate consideration.  The Board therefore has no jurisdiction to review these issues.  Accordingly, the issues of entitlement to service connection for chronic obstructive pulmonary disease, aortic aneurysm, and an enlarged prostate, are dismissed.


ORDER

Entitlement to service connection for chronic obstructive pulmonary disease is dismissed.

Entitlement to service connection for aortic aneurysm is dismissed.

Entitlement to service connection for an enlarged prostate is dismissed.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


